92 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stanley Ezell SINGLETON, Plaintiff-Appellant,v.Lisa TORRAS;  Gary Burger, Defendants-Appellants.
No. 95-55626.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Stanley Ezell Singleton ("Singleton"), a California state prisoner, appeals pro se the district court's 28 U.S.C. § 1915(d) dismissal of his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review the district court's sua sponte dismissal of Singleton's complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), prior to service of process, for abuse of discretion.   See Denton v. Hernandez, 504 U.S. 25, 33 (1992).


4
Because the district court concluded that Singleton's 1983 complaint raised a habeas claim, the district court did not err by dismissing the complaint without prejudice.   See Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.1995) (per curiam).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996) to this appeal